Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's amendments filed on 10/17/2022 overcome the following set forth in the previous Office Action:
The claims 1-16 being rejected under 35 USC §112 (a)(b) or 35 USC §112 (pre-AIA ), first and second paragraphs.
Applicant's arguments filed 10/17/2022 have been fully considered but they are not persuasive in regard to art rejections. The Office has thoroughly reviewed Applicants' arguments. Since all arguments are for the claimed limitations as amended not as previously filed, the responses to the arguments will be detailed in the rejection section below. Furthermore, the amendments necessitate new grounds of rejections as to be detailed below.
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “decoding component” in claims 1 and 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Amended claims 1, 6 and 11 recite “a position of a band offset”, “the position of the band offset”, and determining “a set of contiguous bands for the band offset”. Applicant’s Remarks refer to paragraphs [0050-0060] of originally filed application as the support for the claim amendment. However, to a person having ordinary skill in the art at the time the invention was made, the paragraphs [0050-0060] neither provide express support nor convey in any reasonably clear way about the newly added limitations. More specifically, the closest description is found in [0050], i.e., “[0050] … When SAO type is 1, band position and offset signs are signaled”. Even “band position” stated here does not provide support for “a position of a band offset”.
All other claims depend directly or indirectly on one of the claims 1, 6 and 11 and are thus rejected on the same grounds as claims 1, 6 and 11.

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “a decoding component configured to receive encoded video data” in claims 1 and 6 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-5 depend on claim 1 and claims 7-10 depend on claim 6 without curing the deficiencies discussed above, therefore claims 2-5 and 7-10 are rejected on the same grounds as claims 1 and 6.
Claims 1, 6 and 11 recite “a position of a band offset” and “the position of the band offset”. However, it is unclear what it means by a “position” of a “band offset”. In other words, what does it mean by “a band offset” having “a position”? What does this “position” mean? How does “a band offset” have positions? What are those positions in a band offset? The claims 1, 6 and 11 are indefinite since the metes and bounds of the claims cannot be defined due to the lack of clarity for the claimed inventions.
Claims 1, 6 and 11 recite determining “a set of contiguous bands for the band offset”. However, it is unclear what it means by determining “a set of contiguous bands” (i.e., plural, more than one band) “for the band offset” (i.e., singular)? In other words, what does it mean by determining “a set of contiguous bands” for one band offset?
All other claims depend directly or indirectly on one of the claims 1, 6 and 11 without curing the deficiencies discussed above and are thus rejected on the same grounds as claims 1, 6 and 11.
To advance the prosecution, examiner will interpret, for the rest of this office action, 
“a decoding component configured to receive encoded video data, the encoded video data comprising a set of pixel values for a picture; a video decoder component coupled to the decoding component, the video decoder component configured to:” as “a video decoder component configured to: receive encoded video data, the encoded video data comprising a set of pixel values for a picture;” in claims 1 and 6.
“determine a position of a band offset for a reconstructed pixel value of the set of reconstructed pixel values; after determining the position of the band offset, determine a set of contiguous bands for the band offset, wherein the set of contiguous bands are a subset of a plurality of bands” as “determine a band offset for a reconstructed pixel value of the set of reconstructed pixel values; determine a set of contiguous bands for band offset sample adaptive filtering, wherein the set of contiguous bands are a subset of a plurality of bands” in claims 1 and 6.
 “determining, by the decoder component, a position of a band offset for a reconstructed pixel value of the set of reconstructed pixel values; after determining the position of the band offset, determining, by the decoder component, a set of contiguous bands for the band offset, wherein the set of contiguous bands are a subset of a plurality of bands” as “determining, by the decoder component, a band offset for a reconstructed pixel value of the set of reconstructed pixel values; determining, by the decoder component, a set of contiguous bands for band offset sample adaptive filtering, wherein the set of contiguous bands are a subset of a plurality of bands” in claim 11.
References Cited in Prior Art Rejections 
The following references are cited in the prior art rejections set forth below and are referred to as noted. 
Sato, US 20140092958 A1, published on 2014-04-03, filed on 2012-06-21, hereinafter Sato.
Chong et al., US 20130114674 A1, published on 2013-05-09, filed on 2012-10-05, effectively filed on 2011-11-04, hereinafter Chong.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 are rejected under 35 U.S.C. 102 as being anticipated by Sato or, in the alternative, rejected under 35 U.S.C. 103(a) as being unpatentable over Sato in view of Chong.
Regarding claim 1, Sato discloses a system (Sato: Figs. 20-23, 25 and 27, [0374, 0377-0378, 0385, 0403-0404, 0407]) comprising: 
a decoder component (Sato: Fig. 20; video decoder 904 in Fig. 25 ([0377, 0385]) or video decoder 947 in Fig. 27 ([0403, 0407])) configured to: 
receive encoded video data, the encoded video data comprising a set of pixel values for a picture; (Sato: 902-903 in Fig. 25 ([0374-0376]) or 941-943 and 946 in Fig. 27 ([0396-0398, 0402])
reconstruct the set of pixel values from the encoded video data; (Sato: [0385, 0407]. Figs. 20-23, in particular S201-S207 in Fig. 22 ([0331-0340]))
determine a band offset for a reconstructed pixel value of the set of reconstructed pixel values; (Sato: Figs. 12-13 and 20-23 and [0197-0203, 0312, 0323, 0343, 0355]. In particular S236 in Fig. 23 and “[0355]… the brightness offset section 233 adds the brightness offset from the brightness offset buffer 232 with regard to the pixel value of the brightness of each region which is divided into the Quad-tree by the Quad-tree structure buffer 231.” When a pixel is in regions 13 and 17-18 of Fig. 12, the brightness offset is the band offset as claimed.)
determine a set of contiguous bands for band offset sample adaptive filtering, wherein the set of contiguous bands are a subset of a plurality of bands; (Sato: see discussions under 112(b) rejection for claim interpretation. Figs. 12-13 and 20-23. [0190-0191, 0201-0203, 0309, 0333]. “[0190] As the type of the adaptive offset, there are two types which are referred to as band offsets, six types which are referred to as edge offsets, and furthermore, it is possible that the offsets are not adapted. Then, it is possible to divide the image into a quad-tree and select whether to code using which of the types of adaptive offsets described above in each of the regions.” “[0203] Then, the offset of only one of either of the first group and the second group is coded and is sent to the decoding side. Typically, it is often the case that either black and white is clear defined or there is a slight tone in one region and it is rare that there are pixels in both of the first group and the second group. As a result, by only one offset being sent, increasing of the coding amount is suppressed by transferring the pixel value of a value which is not included in each of the Quad-tree regions.” “[0309] That is, the lossless decoding section 42 decodes the information which is coded by the lossless coding section 16 of FIG. 16 which is supplies by the accumulation buffer 41 using a method which corresponds to the coding method of the lossless coding section 16 in the same manner as the lossless decoding section 42 of FIG. 2. At this time, in the example of FIG. 20, the movement vector information, the reference frame information, the prediction mode information (the information which indicates the intra prediction mode or the inter prediction mode), the adaptive offset parameters, and the like are decoded. The adaptive offset parameters are configured by the Quad-tree structure, the brightness offset value, the correlation coefficients alpha and beta, the color difference offset residual, and the like which are coded by the lossless coding section 16 of FIG. 16 as described above.” The disclosed decoding of “the adaptive offset parameters” or “the offset of only one of either of the first group and the second group” is interpreted as to “determine a set of contiguous bands” in the claim.)
decode an individual offset value for each band in the set of contiguous bands; (Sato: Figs. 12-13 and 20-23 ([0201, 0309, 0321-0323, 0350-0351, 0355]). “[0201] In the band offsets, in the example of FIG. 13, one scale represents one band=eight pixels, the brightness pixel value is divided into 32 bands, and each of the bands has an independent offset value.” “[0355]… the brightness offset section 233 adds the brightness offset from the brightness offset buffer 232 with regard to the pixel value of the brightness of each region which is divided into the Quad-tree by the Quad-tree structure buffer 231.”) and 
perform sample adaptive offset filtering on a reconstructed pixel value in the set of reconstructed pixel values when the reconstructed pixel value corresponds to a band in the set of contiguous bands; (Sato: Figs. 12-13 and 20-23, in particular, 91 in Figs. 20-21 ([0312-0313, 0324]) and S210 in Fig. 22 ([0343]).) and 
a display coupled to the video decoder component configured to display the sample adaptive offset filtered pixel values. (Sato: Figs. 25 and 27 ([0378-0379, 0404]))
In the above rejection, examiner has interpreted the recited claim limitations, i.e., “determine a band offset for a reconstructed pixel value of the set of reconstructed pixel values” and “decode an individual offset value for each band in the set of contiguous bands”, as being implied by the disclosure of Sato. If applicant disagrees with examiner’s interpretation, the following is the obviousness argument. Chong teaches, in an analogous art, determine a band offset for a reconstructed pixel value of the set of reconstructed pixel values and decode an individual offset value for each band in the set of contiguous bands. (Chong: [0018-0019, 0048, 0054-0055, 0081, 0083, 0085, 0099-0100]. “[0054] … For band offset, pixels are classified into different bands based on intensity (i.e., for band offset classification, pixels are categorized into one of the thirty-two bands). Based on which band a pixel value falls in, an offset is added to the pixel. For example, if a pixel has a value of 19, then the pixel value falls within the third band which ranges from pixel value 16 to 23. Thus, an offset associated with the third band would be added to the pixel value of 19.” “[0055] For purposes of signaling the offset values associated with each bands, the bands can be grouped into two or more groups. In some implementations, the sixteen bands in the center (bands 8-23) are classified into one group and the remaining bands (bands 0-7 and 24-31) are classified into a second group. For each group of bands, 16 offset values (i.e., boffset.sub.0, . . . , boffset.sub.15) are determined and are signaled in the encoded video bitstream for use by a video decoder.” “[0099] …Video decoder 30 can also reconstruct band offset values signaled from a video encoder based on the groups.”)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Sato’s disclosure with Chong’s teachings by combining the decoder system (from Sato) with the technique of decoding an individual offset value for each band in a set of contiguous bands (from Chong) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the decoder system would still work in the way according to Sato and the technique of decoding an individual offset value for each band in a set of contiguous bands would continue to function as taught by Chong. In fact, the inclusion of Chong's technique of decoding an individual offset value for each band in a set of contiguous bands would provide a practical and/or alternative implementation of the decoder system and thus would make the decoder system from Sato better and more flexible. 
Therefore, it would have been obvious to combine Sato with Chong to obtain the invention as specified in claim 1.
Regarding claim 2, Sato {modified by Chong} discloses the system of Claim 1, wherein the set of pixel values are part of a coding tree unit. (Sato: Figs. 10 and 12) 
Regarding claim 3, Sato {modified by Chong} discloses the system of Claim 2, wherein the set of contiguous bands applies to the coding tree unit. (Sato: see also discussions under 112(b) rejection. Figs. 12-13 ([0199, 0201-0203])) 
Regarding claim 4, Sato {modified by Chong} discloses the system of Claim 1, wherein the video decoder component is further configured to determine whether the reconstructed pixel value corresponds to a band in the set of contiguous bands. (Sato: [0199, 0201-0203, 0350-0351, 0355]. The determining action is interpreted as the disclosed action of decoding Quad-tree and band offset.) 
Regarding claim 5, Sato {modified by Chong} discloses the system of Claim 4, wherein performing sample adaptive offset filtering on the reconstructed pixel value comprises adding the individual offset value for the band in the set of contiguous bands to the reconstructed pixel value. (Chong: [0018-0019])
The reasoning and motivation to combine are similar to those of claim 1. In fact, the very purpose of decoding the individual offset value for each band on the decoder side is to use the decoded individual offset value for each band which is to add the offset value of each band to the pixels in each band in the offset filtering. (Chong: [0018-0019])
Claims 6, 11 and 16 are similarly rejected as claim 1.
Claims 7-10 are similarly rejected, respectively, as claims 2-5. 
Claims 12-15 are similarly rejected, respectively, as claims 2-5. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FENG NIU/Primary Examiner, Art Unit 2669